Citation Nr: 0607388	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-14 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial compensable rating for hepatitis B.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had active military service from May 1979 to 
August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

Because the claim for a higher rating for hepatitis B 
involves disagreement with the initial noncompensable rating 
assigned, the Board has characterized the claim in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that in June 2003 the veteran requested a 
video conference hearing.  A video conference hearing was 
thereafter scheduled for March 9, 2006, which the veteran 
attended.  However, due to an equipment malfunction the 
hearing was not held.  The veteran has since requested, in 
the alternative, a travel board hearing.  

Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under these circumstances, and in accordance with 
his request, the veteran must be provided an opportunity to 
present testimony during a travel board hearing.  The veteran 
is advised that if he desires to withdraw the hearing request 
prior to the hearing, he may do so in writing pursuant to 
applicable provisions.  See 38 C.F.R. § 20.702(e) (2005).  

In view of the foregoing, this case must be REMANDED for the 
following action:
 
The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO in accordance with his 
request.  The RO should notify the 
veteran (and his representative) of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2005).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  


_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


